On September 2,1998, movant, Disciplinary Counsel, filed an amended motion for order to appear and show cause. On October 29, 1998, this court granted the motion to the extent that respondent was ordered to reply within twenty days why he should not be found in contempt for failure to comply with the court’s suspension order. Respondent did not respond and on January 5,1999, this court ordered respondent to appear before this court on February 9, 1999. On January 11, 1999, movant filed a motion to vacate the January 5,1999 order of the court. Upon consideration thereof,
IT IS ORDERED by the court that the motion to vacate the January 5, 1999 order be, and is, hereby, granted, and that the January 5,1999 order of this court be, and is, hereby, vacated, and that respondent is not required to appear before this court on February 9,1999.
Cook, J., dissents.